      Case 2:18-cv-10434-JAK-E Document 1 Filed 12/17/18 Page 1 of 8 Page ID #:1




 1   Todd M. Friedman (216752)
     Adrian R. Bacon (280332)
 2   Law Offices of Todd M. Friedman, P.C.
 3   21550 Oxnard St., Suite 780
     Woodland Hills, CA 91367
 4
     Phone: (323) 306-4234
 5   Fax: (866)633-0228
 6
     tfriedman@toddflaw.com
     abacon@toddflaw.com
 7   Attorneys for Plaintiff
 8
                         UNITED STATES DISTRICT COURT
 9
                        CENTRAL DISTRICT OF CALIFORNIA
10
     TERRY FABRICANT, individually            )   Case No.
11
     and on behalf of all others similarly    )
12   situated,                                )   CLASS ACTION
13                                            )
     Plaintiff,                               )   COMPLAINT FOR VIOLATIONS
14                                            )   OF:
15          vs.                               )
                                              )   1. NEGLIGENT VIOLATIONS OF
16                                                   THE TELEPHONE CONSUMER
                                              )      PROTECTION ACT [47 U.S.C.
17   800FUND.COM, LLC. and DOES 1             )      §227 ET SEQ.]
     through 10, inclusive, and each of       )   2. WILLFUL VIOLATIONS OF THE
18                                                   TELEPHONE CONSUMER
     them,                                    )      PROTECTION ACT [47 U.S.C.
19                                            )      §227 ET SEQ.]
20   Defendants.                              )
                                              )   DEMAND FOR JURY TRIAL
21
                                              )
22
23          Plaintiff, TERRY FABRICANT (“Plaintiff”), individually and on behalf of

24   all others similarly situated, allege the following upon information and belief based

25   upon personal knowledge:

26
                                 NATURE OF THE CASE

27
            1.     Plaintiff brings this action individually and others similarly situated

28
     seeking damages and any other available legal or equitable remedies resulting from



                                   CLASS ACTION COMPLAINT
                                              -1-
      Case 2:18-cv-10434-JAK-E Document 1 Filed 12/17/18 Page 2 of 8 Page ID #:2




 1   the illegal actions of 800FUND.COM, LLC. (“Defendant”), in negligently,
 2   knowingly, and/or willfully contacting Plaintiff on Plaintiff’s cellular telephone in
 3   violation of the Telephone Consumer Protection Act, 47. U.S.C. § 227 et seq.
 4   (“TCPA”), thereby invading Plaintiff’ privacy.
 5
 6                              JURISDICTION & VENUE
 7           2.   Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,
 8   resident of California, seek relief on behalf of a Class, which will result in at least
 9   one class member belonging to a different state than that of Defendant, a company
10   with its principal place of business and State of Incorporation in New York state.
11   Plaintiff also seeks up to $1,500.00 in damages for each call in violation of the
12   TCPA, which, when aggregated among a proposed class in the thousands, exceeds
13   the $5,000,000.00 threshold for federal court jurisdiction. Therefore, both diversity
14   jurisdiction and the damages threshold under the Class Action Fairness Act of 2005
15   (“CAFA”) are present, and this Court has jurisdiction.
16           3.     Venue is proper in the United States District Court for the Central
17   District of California pursuant to 18 U.S.C. 1391(b) and 18 U.S.C. § 1441(a)
18   because Defendant does business within the state of California and Plaintiff resides
19   within this District.
20                                        PARTIES
21           4.   Plaintiff, TERRY FABRICANT (“Plaintiff”), is a natural person

22   residing in Los Angeles, California and is a “person” as defined by 47 U.S.C. § 153

23   (39).

24
             5.   Defendant, 800FUND.COM, LLC. (“Defendant”), is a marketing

25
     company and is a “person” as defined by 47 U.S.C. § 153 (39).

26
             6.   The above named Defendant, and its subsidiaries and agents, are

27
     collectively referred to as “Defendants.” The true names and capacities of the
     Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
28



                                   CLASS ACTION COMPLAINT
                                              -2-
      Case 2:18-cv-10434-JAK-E Document 1 Filed 12/17/18 Page 3 of 8 Page ID #:3




 1   currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
 2   names. Each of the Defendants designated herein as a DOE is legally responsible
 3   for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the
 4   Complaint to reflect the true names and capacities of the DOE Defendants when
 5   such identities become known.
 6          7.     Plaintiff are informed and believe that at all relevant times, each and
 7   every Defendant was acting as an agent and/or employee of each of the other
 8   Defendants and was acting within the course and scope of said agency and/or
 9   employment with the full knowledge and consent of each of the other Defendants.
10   Plaintiff are informed and believe that each of the acts and/or omissions complained
11   of herein was made known to, and ratified by, each of the other Defendants.
12                              FACTUAL ALLEGATIONS
13          8.     Beginning in or around December 6, 2017, Defendant contacted
14   Plaintiff on his cellular telephone, number ending in -1083, in an effort to sell or
15   solicit its services.
16          9.     Defendant called an average of
17          10.    Defendant’s calls constituted calls that were not for emergency
18   purposes as defined by 47 U.S.C. § 227(b)(1)(A).
19          11.    Defendant’s calls were placed to telephone number assigned to a
20   cellular telephone service for which Plaintiff incur a charge for incoming calls
21   pursuant to 47 U.S.C. § 227(b)(1).

22          12.    Plaintiff is not a customer of Defendant’s services and has never

23   provided any personal information, including his cellular telephone numbers, to

24
     Defendant for any purpose whatsoever. In addition, Plaintiff told Defendant at

25
     least once to stop contacting them and Plaintiff has been registered on the Do-Not-

26
     Call Registry for at least thirty (30) days prior to Defendant contacting him.

27
     Accordingly, Defendant never received Plaintiff’ “prior express consent” to receive
     calls using an automatic telephone dialing system or an artificial or prerecorded
28



                                   CLASS ACTION COMPLAINT
                                              -3-
      Case 2:18-cv-10434-JAK-E Document 1 Filed 12/17/18 Page 4 of 8 Page ID #:4




 1   voice on their cellular telephone pursuant to 47 U.S.C. § 227(b)(1)(A).
 2                                CLASS ALLEGATIONS
 3         13.    Plaintiff bring this action on behalf of themselves and all others
 4   similarly situated, as a member of the proposed class (hereafter “The Class”)
 5   defined as follows:
 6
 7
                  All persons within the United States who received any
                  telephone calls from Defendant to said person’s cellular
 8                telephone made through the use of any automatic
 9                telephone dialing system or an artificial or prerecorded
                  voice and such person had not previously consented to
10                receiving such calls within the four years prior to the
11                filing of this Complaint
12
           14.    Plaintiff represent, and are members of, The Class, consisting of All
13
     persons within the United States who received any telephone calls from Defendant
14
     to said person’s cellular telephone made through the use of any automatic telephone
15
     dialing system or an artificial or prerecorded voice and such person had not
16
     previously not provided their cellular telephone number to Defendant within the
17
     four years prior to the filing of this Complaint.
18
           15.    Defendant, its employees and agents are excluded from The Class.
19
     Plaintiff do not know the number of members in The Class, but believes the Class
20
     members number in the thousands, if not more. Thus, this matter should be
21
     certified as a Class Action to assist in the expeditious litigation of the matter.
22
           16.    The Class is so numerous that the individual joinder of all of its
23
     members is impractical. While the exact number and identities of The Class
24
     members are unknown to Plaintiff at this time and can only be ascertained through
25
     appropriate discovery, Plaintiff are informed and believe and thereon allege that
26
     The Class includes thousands of members. Plaintiff allege that The Class members
27
     may be ascertained by the records maintained by Defendant.
28
           17.    Plaintiff and members of The Class were harmed by the acts of


                                   CLASS ACTION COMPLAINT
                                              -4-
      Case 2:18-cv-10434-JAK-E Document 1 Filed 12/17/18 Page 5 of 8 Page ID #:5




 1   Defendant in at least the following ways: Defendant illegally contacted Plaintiff
 2   and Class members via their cellular telephones thereby causing Plaintiff and Class
 3   members to incur certain charges or reduced telephone time for which Plaintiff and
 4   Class members had previously paid by having to retrieve or administer messages
 5   left by Defendant during those illegal calls, and invading the privacy of said
 6   Plaintiff and Class members.
 7            18.   Common questions of fact and law exist as to all members of The
 8   Class which predominate over any questions affecting only individual members of
 9   The Class. These common legal and factual questions, which do not vary between
10   Class members, and which may be determined without reference to the individual
11   circumstances of any Class members, include, but are not limited to, the following:
12
                    a.    Whether, within the four years prior to the filing of this
13
                          Complaint, Defendant made any call (other than a call made for
14                        emergency purposes or made with the prior express consent of
15                        the called party) to a Class member using any automatic
                          telephone dialing system or any artificial or prerecorded voice
16                        to any telephone number assigned to a cellular telephone
17                        service;
                    b.    Whether Plaintiff and the Class members were damages
18
                          thereby, and the extent of damages for such violation; and
19                  c.    Whether Defendant should be enjoined from engaging in such
20
                          conduct in the future.

21
              19.   As persons that received numerous calls from Defendant using an
22
     automatic telephone dialing system or an artificial or prerecorded voice, without
23
     Plaintiff’ prior express consent, Plaintiff are asserting claims that are typical of The
24
     Class.
25
              20.   Plaintiff will fairly and adequately protect the interests of the members
26
     of The Class. Plaintiff have retained attorneys experienced in the prosecution of
27
     class actions.
28
              21.   A class action is superior to other available methods of fair and


                                    CLASS ACTION COMPLAINT
                                               -5-
      Case 2:18-cv-10434-JAK-E Document 1 Filed 12/17/18 Page 6 of 8 Page ID #:6




 1   efficient adjudication of this controversy, since individual litigation of the claims
 2   of all Class members is impracticable. Even if every Class member could afford
 3   individual litigation, the court system could not. It would be unduly burdensome
 4   to the courts in which individual litigation of numerous issues would proceed.
 5   Individualized litigation would also present the potential for varying, inconsistent,
 6   or contradictory judgments and would magnify the delay and expense to all parties
 7   and to the court system resulting from multiple trials of the same complex factual
 8   issues. By contrast, the conduct of this action as a class action presents fewer
 9   management difficulties, conserves the resources of the parties and of the court
10   system, and protects the rights of each Class member.
11         22.    The prosecution of separate actions by individual Class members
12   would create a risk of adjudications with respect to them that would, as a practical
13   matter, be dispositive of the interests of the other Class members not parties to such
14   adjudications or that would substantially impair or impede the ability of such non-
15   party Class members to protect their interests.
16         23.    Defendant has acted or refused to act in respects generally applicable
17   to The Class, thereby making appropriate final and injunctive relief with regard to
18   the members of the California Class as a whole.
19
                             FIRST CAUSE OF ACTION
20
            Negligent Violations of the Telephone Consumer Protection Act
21                               47 U.S.C. §227 et seq.
22         24.    Plaintiff repeat and incorporate by reference into this cause of action
23   the allegations set forth above at Paragraphs 1-25.
24         25.    The foregoing acts and omissions of Defendant constitute numerous
25   and multiple negligent violations of the TCPA, including but not limited to each
26   and every one of the above cited provisions of 47 U.S.C. § 227 et seq.
27         26.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227 et
28   seq., Plaintiff and the Class Members are entitled an award of $500.00 in statutory



                                  CLASS ACTION COMPLAINT
                                             -6-
      Case 2:18-cv-10434-JAK-E Document 1 Filed 12/17/18 Page 7 of 8 Page ID #:7




 1   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
 2          27.    Plaintiff and the Class members are also entitled to and seek
 3   injunctive relief prohibiting such conduct in the future.
 4
 5
                         SECOND CAUSE OF ACTION
     Knowing and/or Willful Violations of the Telephone Consumer Protection Act
 6                            47 U.S.C. §227 et seq.
 7          28.    Plaintiff repeat and incorporate by reference into this cause of action
 8   the allegations set forth above at Paragraphs 1-29.
 9          29.    The foregoing acts and omissions of Defendant constitute numerous
10   and multiple knowing and/or willful violations of the TCPA, including but not
11   limited to each and every one of the above cited provisions of 47 U.S.C. § 227 et
12   seq.
13          30.    As a result of Defendant’s knowing and/or willful violations of 47
14   U.S.C. § 227 et seq., Plaintiff and the Class members are entitled an award of
15   $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
16   § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
17          31.    Plaintiff and the Class members are also entitled to and seek
18   injunctive relief prohibiting such conduct in the future.
19                                 PRAYER FOR RELIEF
20    WHEREFORE, Plaintiff request judgment against Defendant for the following:
21
                             FIRST CAUSE OF ACTION
22          Negligent Violations of the Telephone Consumer Protection Act
23                               47 U.S.C. §227 et seq.
                As a result of Defendant’s negligent violations of 47 U.S.C.
24
                 §227(b)(1), Plaintiff and the Class members are entitled to and
25               request $500 in statutory damages, for each and every violation,
26
                 pursuant to 47 U.S.C. 227(b)(3)(B); and

27                 Any and all other relief that the Court deems just and proper.
28



                                   CLASS ACTION COMPLAINT
                                              -7-
      Case 2:18-cv-10434-JAK-E Document 1 Filed 12/17/18 Page 8 of 8 Page ID #:8




 1                        SECOND CAUSE OF ACTION
     Knowing and/or Willful Violations of the Telephone Consumer Protection Act
 2                              47 U.S.C. §227 et seq.
 3             As a result of Defendant’s willful and/or knowing violations of 47
                U.S.C. §227(b)(1), Plaintiff and the Class members are entitled to
 4
                and request treble damages, as provided by statute, up to $1,500, for
 5              each and every violation, pursuant to 47 U.S.C. §227(b)(3)(B) and 47
 6              U.S.C. §227(b)(3)(C); and

 7              Any and all other relief that the Court deems just and proper.
 8
 9   Respectfully Submitted this 17st Day of December, 2018.
10                                  LAW OFFICES OF TODD M. FRIEDMAN, P.C.
11
                                     By: /s Todd M. Friedman
12
                                         Todd M. Friedman
13                                       Law Offices of Todd M. Friedman
14                                       Attorney for Plaintiff

15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                CLASS ACTION COMPLAINT
                                           -8-
